USCA11 Case: 20-14594    Date Filed: 10/25/2021   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-14594
                Non-Argument Calendar
                ____________________

RUTH FALLS-MILLER,
DR. HOWARD J. MILLER,
                                         Plaintiffs-Appellants,
versus
SAVANNAH-CHATHAM COUNTY PUBLIC SCHOOL BOARD,
THOMAS B. LOCKAMY, JR.,
In his official capacity,


                                        Defendants-Appellees.
USCA11 Case: 20-14594         Date Filed: 10/25/2021    Page: 2 of 5




2                      Opinion of the Court                 20-14594

                     ____________________

           Appeal from the United States District Court
              for the Southern District of Georgia
            D.C. Docket No. 4:20-cv-00085-JRH-CLR
                    ____________________

Before JORDAN, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        Ruth Falls-Miller and Dr. Howard J. Miller appeal pro se the
district court’s sua sponte dismissal of their complaint, which al-
leged due process and First Amendment violations under 42 U.S.C.
section 1983 and violations of Georgia tort and contract law against
the Savannah-Chatham County Public School Board and
Dr. Thomas B. Lockamy, Jr. The Millers argue that the district
court erred in (1) dismissing their complaint as time barred; (2) con-
cluding that the School Board was immune from suit; (3) finding
that their Section 1983 claim was filed in bad faith, was frivolous,
and failed to state a claim; and (4) ignoring their due process and
free speech claims.
       Falls-Miller was terminated from her teaching position with
the School Board at the suggestion of its superintendent, Lockamy.
The Millers alleged constitutional violations beginning on January
4, 2013, when Falls-Miller received Lockamy’s written notice of ter-
mination recommendation to the School Board. According to the
Millers, the alleged violations continued until her termination
USCA11 Case: 20-14594         Date Filed: 10/25/2021     Page: 3 of 5




20-14594                Opinion of the Court                         3

hearing on January 28, 2013. They filed their complaint on April 24,
2020. A magistrate judge screened the complaint pursuant to 28
U.S.C. section 1915(e)(2) and issued a report and recommendation
that the complaint be dismissed as untimely. The district court
adopted the magistrate judge’s recommendation over the Millers’
objection, explaining that constitutional claims under Section 1983
are tort actions subject to Georgia’s two-year statute of limitations.
       We review de novo a district court’s sua sponte dismissal
under 28 U.S.C. section 1915(e)(2)(B) of an in forma pauperis com-
plaint for failure to state a claim on which relief may be granted.
Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003). We review
de novo the district court’s dismissal of a complaint for lack of sub-
ject matter jurisdiction. Hall v. U.S. Dep’t Veterans’ Affairs, 85 F.3d
532, 533 (11th Cir. 1996). We may affirm on any ground supported
by the record. Trotter v. Sec’y, Dep’t of Corrs., 535 F.3d 1286, 1291
(11th Cir. 2008). “Pro se pleadings are held to a less stringent stand-
ard than pleadings drafted by attorneys and will, therefore, be lib-
erally construed.” Tannenbaum v. United States, 148 F.3d
1262, 1263 (11th Cir. 1998).
       A district court may properly dismiss a complaint for failure
to state a claim if it is apparent from the face of the complaint that
the applicable statute of limitations bars the claim. United States v.
Henco Holding Corp., 985 F.3d 1290, 1296 (11th Cir. 2021). Consti-
tutional claims brought under 42 U.S.C. section 1983 are tort ac-
tions and are subject to the statute of limitations governing per-
sonal injury actions in the state in which the federal court sits.
USCA11 Case: 20-14594          Date Filed: 10/25/2021      Page: 4 of 5




4                       Opinion of the Court                   20-14594

Powell v. Thomas, 643 F.3d 1300, 1303-04 (11th Cir. 2011). A cause
of action under Section 1983 accrues, and thereby sets the limita-
tions clock running, when the plaintiff knows or should know
(1) that she has suffered the injury that forms the basis of her com-
plaint and (2) who has inflicted the injury. Chappell v. Rich, 340
F.3d 1279, 1283 (11th Cir. 2003). The governing statute of limita-
tions in Georgia is two years. O.C.G.A. § 9-3-33. The statute of lim-
itations for actions involving written contracts is six years.
O.C.G.A. § 9-3-24. An untimely complaint will not succeed on the
merits. Gissendaner v. Comm’r, Ga. Dep’t of Corr., 779 F.3d 1275,
1280 (11th Cir. 2015).
       District courts have original jurisdiction over civil actions
arising under the Constitution or laws of the United States and
have supplemental jurisdiction over “all other claims that are so
related to claims in the action within such original jurisdiction.” 28
U.S.C. §§ 1331, 1367(a). A district court may decline supplemental
jurisdiction over a state law claim if:
       (1) the claim raises a novel or complex issue of State
       law, (2) the claim substantially predominates over the
       claim or claims over which the district court has orig-
       inal jurisdiction, (3) the district court has dismissed all
       claims over which it has original jurisdiction, or (4) in
       exceptional circumstances, there are other compel-
       ling reasons for declining jurisdiction.

Shotz v. City of Plantation, Fla., 344 F.3d 1161, 1185 (11th Cir. 2003)
(quoting 28 U.S.C. § 1367(c)(1)-(4)). The decision to exercise
USCA11 Case: 20-14594         Date Filed: 10/25/2021    Page: 5 of 5




20-14594               Opinion of the Court                         5

supplemental jurisdiction rests within the discretion of the district
court. Mergens v. Dreyfoos, 166 F.3d 1114, 1119 (11th Cir. 1999).
       On appeal, the Millers contend that the district court erred
in applying the two-year statute of limitations for tort actions in-
stead of the six-year limitations period for breach of contract ac-
tions. The complaint asserted a “42 U.S.C. § 1983 claim against [the
Board] for violation [Fall-Miller’s] due process rights” and
“den[ying] her of the property rights to her contracted teaching po-
sition.” The Board argues that the Millers failed to state a claim for
breach of contract, and, in any event, the claim would be untimely.
        We conclude that the district court correctly determined
that the Millers’ Section 1983 action was a tort action subject to
Georgia’s two-year statute of limitations for personal injury claims.
Accordingly, it properly dismissed the complaint for being un-
timely by over five years. To the extent that the complaint raised
other claims under contract law, which has a six-year statute of lim-
itations, the complaint still was untimely filed by more than one
year. Further, because the district court properly dismissed the
only federal claim, it also did not err by declining to exercise sup-
plemental jurisdiction over any state law claims. Because we con-
cluded that the district court properly dismissed the action as un-
timely, we need not reach the remaining arguments that the Mil-
lers raise on appeal.
      AFFIRMED.